Citation Nr: 0704719	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  04-30 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for coronary artery 
disease, to include as secondary to exposure to herbicide 
agents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant's spouse


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
November 1969, with additional service in the Air Force 
Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for coronary artery 
disease, to include as secondary to exposure to herbicide 
agents.  In August 2006, the veteran testified before the 
Board at a hearing that was held at the RO.


FINDING OF FACT

The veteran's coronary artery disease first manifested many 
years after his separation from service and is unrelated to 
his period of active or reserve service or to any aspect 
thereof, including exposure to herbicide agents.


CONCLUSION OF LAW

Coronary artery disease was not incurred in or aggravated by 
the veteran's active or reserve service, and is not 
proximately due to or the result of exposure to herbicide 
agents.  38 U.S.C.A. §§ 1131; 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309, 3.310 (2006).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases, including cardiovascular disease, 
will be rebuttably presumed if they are manifest to a 
compensable degree within one year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  

Diseases associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309(e) (2006), will be 
considered to have been incurred in service under the 
circumstances outlined in that section even though there is 
no evidence of such disease during the period of service.  
Cardiovascular disease including coronary artery disease, 
however, is not among these diseases.  See 38 C.F.R. 
§§ 3.307(a)(6)(iii); 3.307(d), 3.309(e) (2006).  The United 
States Court of Appeals for the Federal Circuit, however, has 
determined that an appellant is not precluded from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2006). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b). 

The veteran contends that he developed coronary artery 
disease as a result of exposure to Agent Orange while serving 
in Vietnam.  A veteran who, during active service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, is presumed to 
have been exposed to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  The veteran in this case served on 
active duty in Vietnam for approximately 11 months.  Thus, 
the veteran in this case will be afforded the presumption of 
exposure to Agent Orange.  However, the veteran has not been 
diagnosed with a disease that has been shown to have a 
positive association with exposure to herbicides, and service 
connection as secondary to exposure to Agent Orange is 
therefore not warranted on a presumptive basis.  See  
38 C.F.R. § 3.309(e).   Additionally, as the veteran has not 
submitted any evidence demonstrating direct causation, 
service connection as secondary to exposure to Agent Orange 
is not warranted on a direct basis either.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).  The Board thus turns to 
the merits of the veteran's claim on alternate bases.  

According to the National Personnel Records Center (NPRC), 
the veteran's service records are presumed to have been 
destroyed in a fire in 1973.  When a veteran's records have 
been destroyed, VA has an obligation to search for 
alternative records that might support the veteran's case.  
See Cuevas v. Principi, 3 Vet. App. 542 (1992).  In June 
2003, the RO advised the veteran of the loss of his service 
medical records.  He was also informed that all efforts to 
locate the records had been exhausted.  As the veteran's 
service medical records are unavailable, the Board finds that 
chronicity in service is not established in this case.  38 
C.F.R. § 3.303(b).  

Post-service records include an August 1985 EKG which showed 
left ventricular hypertrophy, cannot rule out septal infarct.  
A March 1989 EKG showed normal sinus rhythm, minimal voltage 
criteria for LVH, may be normal variant, septal infarct.  In 
early 1992 the veteran experienced a second myocardial 
infarction and in January 1996 he was diagnosed with coronary 
artery disease.  At the time he experienced the first 
myocardial infarction he was in the United States Air Force 
Reserves and was employed by the United States Department of 
Defense.  At no time did any treating physician relate his 
coronary artery disease to his period of active service.  

The veteran's coronary artery disease was diagnosed after his 
1992 myocardial infarction, more than 23 years after his 
separation from service.  Given the length of time between 
his separation from service and the initial diagnosis, the 
veteran is not entitled to service connection for coronary 
artery disease on a presumptive basis.  Additionally, in view 
of the lengthy period without treatment, there is no evidence 
of a continuity of treatment, and this weighs heavily against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
In this case, there is no evidence establishing a medical 
nexus between military service, including exposure to Agent 
Orange, and the veteran's coronary artery disease.  Thus, 
service connection for coronary artery disease is not 
warranted.

The Board has considered the veteran and his spouse's 
assertions that his coronary artery disease is related to his 
service, including exposure to Agent Orange.  However, as 
laypersons, the veteran and his wife are not competent to 
give a medical opinion on causation or aggravation of a 
medical condition.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  The Board acknowledges that 
the veteran and his wife are competent to give evidence about 
what he experienced.  See e.g., Layno v. Brown, 6 Vet. App. 
465 (1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  

The Board has also considered the veteran's assertion that he 
is entitled to service connection for coronary artery disease 
because he was in the Air Force Reserves and he was employed 
by the U.S. Department of Defense at the time of his first 
suspected myocardial infarction.  However, service connection 
may only be granted for a disability resulting from disease 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The 
veteran's service in the Reserves does not qualify as active 
service unless he was called to active duty during that time 
period or he sustained an injury in the line of duty, and the 
veteran's employment with the U.S. Department of Defense does 
not qualify as active military service.  (The term "active 
military, naval, or air service" includes: (1) active duty; 
(2) any period of ACDUTRA during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in the line of duty; and (3) any 
period of INACDUTRA during which the individual concerned was 
disabled or died from an injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 101(2), (24) (West 2002); 38 
C.F.R. § 3.6(a) (2006)).  In this case, the record does not 
support a finding that the veteran was called to active duty, 
including active duty for training, during his period of 
service with the Air Force Reserves, or that he sustained a 
myocardial infarction in the line of duty.

The Board is aware that it has a heightened obligation to 
explain its findings and conclusions where service medical 
records have been lost or destroyed.  Pruitt v. Derwinski, 2 
Vet. App. 83 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  In this case, the Board finds that VA has met 
this heightened duty.  

The Board finds that the file does not contain competent 
medical evidence demonstrating that the veteran's coronary 
artery disease was incurred in or aggravated by his service.  
Furthermore, there is no competent evidence of record showing 
that any coronary artery disease manifested during the year 
following the veteran's separation from service or that the 
coronary artery disease is the result of exposure to 
herbicides during his service.

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2003 and July 2004; 
a rating decision in June 2003; and a statement of the case 
in May 2004.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the January 2006 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Service connection for coronary artery disease is denied, to 
include as secondary to exposure to herbicide agents.



____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


